Citation Nr: 0029868	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  90-29 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:  Cindy B. Smith, Attorney 


INTRODUCTION

The veteran served on active duty from June 1945 to February 
1949.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1988 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines (RO), which reduced the veteran's 
evaluation for service-connected pulmonary tuberculosis from 
100 percent to 50 percent, effective December 1989; to 30 
percent, effective December 1993, and to noncompensable, 
effective December 1998.  

During the pendency of the appeal, a March 1993 Board 
decision denied entitlement to a an increased evaluation for 
pulmonary tuberculosis, and denied a total rating based on 
individual unemployability, due to service-connected 
disability.  The veteran filed a timely appeal to the United 
States Court of Veteran's Appeals (Court).

In October 1996, the Court affirmed the Board's denial of an 
increased evaluation for pulmonary tuberculosis, and vacated 
and remanded the case to the Board solely on the issue of 
entitlement to a total rating.  A May 1997 Board decision 
accordingly remanded the claim for additional development, as 
specified by the Court. In a decision dated September 30, 
1998, the Board denied a total rating based on individual 
unemployability. This decision was vacated and remanded by 
the Court by Memorandum Decision dated August 15, 2000.


REMAND

The veteran contends that he is no longer able to work 
because of his service-connected pulmonary tuberculosis, 
currently evaluated as 0 percent disabling.  The veteran is 
not service-connected for any other disabilities. 

The Court has held that a remand by the Board confers on an 
veteran the right to VA compliance with the terms of a remand 
order and imposes on the Secretary "a concomitant duty to 
ensure compliance" with those terms. Stegall V. West, 11 
Vet.App. 268, 271 (1998). The veteran argued that the Board 
failed to ensure compliance by the RO with the terms of its 
May 1997 remand decision because (1) the report of the VA 
social and industrial survey obtained by the RO pursuant to 
the Board's May 1997 remand "did not address the effect that 
his disabilities had on his ability to maintain employment"; 
(2) no medical examination was obtained that "provide[d] the 
opinion requested by the Board with regard to functional 
limitation" due to his service-connected PTB; and (3) it 
appears that his claims folder was not reviewed in the 
context of the reports of the VA examinations that 
were provided on remand.

The Secretary concedes that these Stegall errors occurred. 
Because the claim has been determined to be well grounded and 
in view of the Secretary's concession, with which the Court 
agrees, that VA failed to fulfill its obligations pursuant to 
Stegall, supra, in the adjudication of this claim, the Court 
vacated the Board decision and remanded the matter for 
proceedings consistent with Stegall. 

In addition to seeking an extraschedular 100% rating, the 
veteran argues that he raised a claim for non-service-
connected pension that VA has failed to 
adjudicate. The Court agrees with the veteran. 

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1. The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.

2.  After the aforementioned documents 
have been obtained, the RO should arrange 
for the veteran to undergo a VA social 
and industrial survey.  The social worker 
should comment on the degree of social 
and industrial impairment which the 
veteran experiences as a result of all of 
his disabilities, including all service- 
connected and nonservice-connected 
disabilities.  The claims folder should 
be made available to the social worker 
prior to the examination of the veteran.

3.  The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the veteran's 
service-connected and nonservice-
connected disabilities.  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, clinical findings 
and comment on the functional limitation, 
if any, caused by the veteran's service-
connected pulmonary tuberculosis.  The 
examiner should provide explicit 
responses to the following questions:

(a)  What are the manifestations of the 
service-connected pulmonary tuberculosis, 
if any?

(b)  What is the nature and extent of the 
veteran's nonservice connected disabilities?

4.  The RO should ensure that the report 
of the VA social and industrial survey 
obtained pursuant to this remand 
addresses the effect that his 
disabilities have on his ability to 
maintain employment; (2) that the medical 
examination obtained provide the opinion 
requested by the Board with regard to 
functional limitation due to his service-
connected PTB; and (3) that the claims 
folder was reviewed in the context of the 
reports of the VA examinations that were 
obtained. See Court Memorandum Decision 
dated August 15, 2000.

5.  The RO should review the medical report 
above to determine if it meets the 
requirements of paragraph 3.  If not, the 
report should be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (1996).

6.  Thereafter, the case should be 
reviewed by the RO in light the Court's 
August 2000 determination.  The RO should 
adjudicate the claim for a 100 percent 
rating based on unemployability due to a 
service-connected disability with 
consideration of 38 C.F.R. §§  3.340, 
3.341, 4.15, and 4.16 (1999). Should the 
veteran not obtain a TDIU rating on 
remand, he is free to raise at that point 
his concerns as to § 3.321(b). See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999), supra.

7.  The RO should determine whether the 
veteran has been in receipt of 
nonservice-connected disability pension 
benefits during the appeal period. If 
not, the veteran's entitlement to this 
benefit should be adjudicated. The 
veteran is free to raise all nonservice-
connected pension arguments on remand, 
including, should he not prevail on his 
January 1990 claim, his arguments as to 
his having raised such a pension claim at 
other, later dates.

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 2 -


